230 Kan. 23 (1981)
631 P.2d 221
STATE OF KANSAS, Petitioner,
v.
LOUIS D. RICHARDSON, Respondent.
No. 53,112
Supreme Court of Kansas.
July 15, 1981.
WHEREAS, on the 30th day of December, 1980, a complaint was filed against Louis D. Richardson, an attorney, alleging a violation of the code of professional responsibility; and
WHEREAS, on April 8, 1981, a duly constituted panel of the Kansas Board for Discipline of Attorneys filed its report with the Clerk of the Supreme Court in which it made the following findings of fact:
"1. Respondent, Louis D. Richardson is an attorney at law, formerly registered with the Clerk of the Supreme Court of Kansas, and his last address was 2004 Greenbriar Drive, Emporia, Kansas 66801. Respondent has been temporarily suspended from the practice of law in the State of Kansas by the Supreme Court of the State of Kansas, for nonpayment of his annual assessment.
"2. On or about the 4th day of April, 1980, respondent was appointed by the District Court of Lyon County, Kansas, to represent one Kirwin White on a felony charge. Respondent was notified of his appointment to represent Mr. White by telephone and by the mailing of a form advising respondent of his appointment.
"3. Respondent did not at any time contact Mr. White who was confined in the Lyon County Jail following his arrest on April 4, 1980. Additionally, respondent made no effort to obtain a reduction in Mr. White's appearance bond which had been set at $3,000 or take any other steps to represent him. Mr. White remained in jail until another attorney obtained his release on his own recognizance.
"4. Respondent failed to appear for Mr. White's preliminary hearing which was set for May 2, 1980, and another attorney was appointed to represent Mr. White.
"5. Respondent has failed to respond to any communications from the disciplinary administrator."
WHEREAS, the panel unanimously concluded:
"1. Respondent neglected a legal matter entrusted to him in violation of DR6-101(A) or [failed to] represent in any way Mr. Kirwin White in connection with criminal charges.
"2. Respondent failed to carry out the duty imposed upon him by K.S.A. 22-4503 [1980 Supp.].
"3. Respondent failed to seek the lawful objectives of Kirwin White through reasonably available means permitted by law in violation of DR7-101(A)(1) in that he failed to contact or in any way undertake to represent Mr. White.
"4. Respondent ignored an order of the District Court of Lyon County, *24 Kansas, in failing to follow through on his appointment to represent Kirwin White."
The panel recommended that the respondent be disciplined by indefinite suspension, and
WHEREAS, the respondent failed to file any exceptions to the report of the panel as authorized by Rule 212(d) (227 Kan. xxvi) and thereafter the respondent was notified to appear before the court on the 26th day of June, 1981, at 9:30 a.m., and failed to do so, either in person or by an attorney;
NOW, THEREFORE, IT IS CONSIDERED AND ORDERED that the report of the panel of the Kansas Board for Discipline of Attorneys be approved and accepted.
IT IS FURTHER CONSIDERED AND ORDERED that Louis D. Richardson be and he is hereby indefinitely suspended from the practice of law in the State of Kansas, and the Clerk of the Appellate Courts shall strike the name of Louis D. Richardson from the roll of attorneys authorized to practice law in the State of Kansas.
IT IS FURTHER CONSIDERED AND ORDERED that a copy of this order shall be published in the official Kansas Reports and the Clerk of the Appellate Courts shall mail a copy of this order to the Clerk of the District Court, Lyon County, Kansas, and the Clerk of the United States District Court for the District of Kansas, at Wichita, Kansas.
IT IS FURTHER CONSIDERED AND ORDERED that the costs be assessed to the respondent.
Effective this 15th day of July, 1981.